DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 5/11/2022.  For the reasons already stated in the non-final office action mailed 6/7/2022 claims 13 and 22 are withdrawn.  
It is further the position of the examiner that the references used to reject the claims in the non-final office action mailed 6/7/2022 adequately read on the claims as instantly recited and are better suited for rejecting the claims than the references cited in the restriction requirement filed 3/11/2022.

Response to Amendment
Applicants’ response filed 10/7/2022 amended claims 1, 4 and 6.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Jung in view of Thorlaksen from the office action mailed 6/7/2022; therefore this rejection is withdrawn.  A new ground of rejection necessitated by applicants’ amendments is set forth below.    

Specification
5.            The amendment filed 8/31/2016 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  claim 1 is amended to include the polyalkylene glycol being a “block copolymer” – there is no support for this amendment in the specification.     
Applicant is required to cancel the new matter in the reply to this Office Action.
 
Claim Rejections - 35 USC § 112
6.            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
7.         Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The added material which is not supported by the original disclosure appears in claim 1 the only independent claim and is as follows:  claim 1 is amended to include the limitation “, wherein the phenolic lipid is not a phenalkamine” – there is no support for this amendment in the specification.  The instant specification only refers to phenalkamine when describing “the amine-based epoxy curing agent”.  The claim allows for phalkamine as an amine-based epoxy curing agent but NOT as a phenolic lipid.  The specification, however, NEVER describes phenalkamine as a phenolic lipid and therefore applicants have added new matter into the disclosure with their amendment.     
It is further the position that if applicants are not able to detail where in the specification “phenalkamine” is referred to as a possible phenolic lipid the rejection over Jung in view of Thorlaksen will be re-instated.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-12 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Patent Application Publication No. 2013/0096234 (hereinafter referred to as Jung) in view of Burckhardt et al., US Patent Application Publication No. 2017/0292050 (hereinafter referred to as Burckhardt).  
	Regarding claims 1-8 and 16, Jung discloses a 2-component curable epoxy resin system, such as Bisphenol A being present in a major concentration (as recited in claims 1-2) (Para. [0032] and [0073]) comprising a cationic triarylmethane compound in at least one component, such as, triphenylmethane dye/Brilliant Green (as recited in claims 1 and 8) (Para. [0005] and see Table 1), an amine-based curing agent, such as, polyether amido amines (as recited in claim 1) (see Abstract and Para. [0057]-[0067]), and rheology controlling agents, such as, 10 wt% amorphous silica (mineral filler as recited in claims 1, 7 and 16) (Para. [0082]).   
	Jung discloses all the limitations discussed above but does not explicitly disclose the phenalkamine as an amine-based epoxy curing agent, nor the phenolic lipid recited in claim 1.  
	 Burckhardt discloses a two-component composition, containing at least one silane-group-containing polymer that is liquid at room temperature, at least one epoxide liquid resin, at least one polyetheramine, and at least one aminosilane or mercaptosilane. Burckhardt further discloses the presence of phenalkamines (as recited in claim 1 for the amine-based epoxy curing compound) (Para. [0173]) compounds including nonylphenol, dodecylphenol, and cardanol (long-chain alk(en)ylphenols and -resorcinols obtained by thermal treatment of cashew shell oil extracts, containing as principal component 3-(pentadeca-8,11,14-trienyl)phenol, available commercially in particular as Cardolite® NC-700 from Cardolite) (phenolic lipid as recited in claim 1 and reads on claims 3-4 and 6) (Para. [0190]) and compounds including polyamidoamines (as recited in claim 5) (Para. [0172]).  The composition has low odor, cures quickly and without blistering at room temperature, and, when cured, forms a tough elastic material of high strength, high adhesive force, and good thermal resistance that has no tendency toward yellowing or substrate discoloration. The composition is excellently suitable as a tough elastic adhesive for structural adhesive joints in the field of construction and in industrial production.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds of Burckhardt in the composition of Jung as it is a simple substitution of one known element for another in order to obtain predictable results as both compositions disclose the use of well-known curing agents.  

	Regarding claims 9-12 and 17-21, see discussion above.  

Response to Arguments
11.	Applicants’ arguments filed 10/7/2022 regarding claims 1-12 and 16-21 have bene fully considered and are moot as the rejections from the previous office action have been withdrawn as discussed above.  
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.  

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771